Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “a front side, a back side, a left side, a right side, a top side and a bottom side” and “an internal volume” in the first limitation and also recite “a front side, a back side, a left side, a right side, a top side and a bottom side” and “an internal volume” in the second limitation. Different terminology (first front side, second front side, etc.) should be used for different elements as the same terminology makes it is unclear if the elements are the same or different. 
Claims 1 and 13 recite “said front side” in the second limitation. It is unclear if “said front side” is referring to the front side in limitation one or in limitation two. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,035,103. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claims 1, 5, 8, 9, and 13 of the present application are present in claims 1 and 5 of `103. Claims 2-4, 6 as well as claims 14-16 contain the same subject matter present in claims 6-8 of `103 respectively. Claims 10-12 contain the same subject matter of claims 2-4 of `103. Claims 17-20 contain the same subject matter as claims 18-20 of `103 respectively. Claims 7 and 17 merely recite a known alternate data communication port that one skilled in the art would have found obvious to substitute for with a reasonable expectation of success. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenley et al. (US 6,044,691 in IDS for parent application) in view of Skalak et al. (US 6,607,495 in IDS for parent application).  
Regarding claims 1 and 5, Kenley teaches a dialysis machine that is composed of different units/modules (Fig. 1).  The top module comprises a controller unit ((26) and (12)) that has a door (27) (Fig. 1).  The door is opened to provide access to an inner volume (24) (C5/L57-C6/L4).  The control unit is mounted to a lower cabinet (22) that houses a tank (54) or reservoir (bottom module Fig. 1).  
Kenley is silent if doors are used to access the reservoir unit as well as if the upper control unit is removably connected to the lower reservoir unit.  Also, Kenley is silent about the control unit being placed in data/electrical communication with the reservoir unit when attached.  
The reservoir unit in Kenley is a cabinet that houses a tank.  Cabinets typically house or store miscellaneous items.  Cabinets typically provide doors or some sort of similar hinged structure to allow access to the inner volume of the cabinet.  Even though doors were not specifically taught, it would have been obvious to one skilled in the art at the time of invention to know that doors or a similar structure could be used to provide access to the inner volume of the reservoir unit.  
In regards to the data/electrical communication, Kenley teaches the cabinet houses other pieces of equipment (25) in addition to the tank (Fig.2 and C6/L5-16).  Examples of other equipment includes pumps and a water treatment module (23).   The controller unit would be used to govern the function and operation of the equipment in 
In regards to the modules being removably attached, Skalak teaches a similar apparatus wherein fluid to and from a reservoir is controlled via an electronic means.  The device is divided into separate modules, the first module being the controller unit and the second module being the reservoir unit.   The modules are removably attached at a latching mechanism (5) wherein the latching mechanism comprises a mechanical connector (latch) and electrical connectors for electrical communication (Fig. 9A and C10/L50-60).  Kenley discloses a dialysis machine that can be used in the home or outside the hospital.  A smaller and portable design would be beneficial.  The modular design of Skalak allowing for easy attachment and detachment of the control unit from the reservoir unit would make Kenley easier to transport.  In addition, the modular design would allow for transport without the fear of breaking the control unit from the reservoir unit.  This would simplify the assembly and preparation process.  Therefore, it would be obvious to modify the separate modules of Kenley to be removably attached to each other with the specific mechanical and electrical connectors taught.
Regarding claims 6-7, modified Kenley teaches a modular dialysis machine assembled from different units having electrical and data communication with each other.  Modified Kenley teaches that when the modular units are connected via a . 

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenley et al. (US 6,044,691) in view of Skalak et al. (US 6,607,495) as applied to claims above, and further in view of Gray (US 4,531,799 in IDS for parent application).
Regarding claims 2, 3, and 4, the use of push pins or pogo pins in electrical connections is well known (Gray US 4,531,799 abstract and Figs. 2-4: see also Cooney US 4,397,519, and Duncan US 3,242,456).  Modified Kenley teaches the separate modular units once connected, as having electrical communication with one another (Skalak Fig. 9A and C10/L50-60).  Skalak broadly states electrical connection but is silent as to what type of electrical connection could be used to ensure electrical communication, it would have been obvious to use one of the many electrical connectors known at the time of invention.  Thus, it would have been obvious to use pogo pins to provide a more positive electrical contact connection.  Also, when the units in modified Kenley are connected, they are securely attached (see Skalak Fig. 9A and C10/L50-60).  The mechanical means to attach would ensure the electrical connector would allow automatic electrical communication.  This would include the lining up of the electrical push pins and a contact pad.  As far as the alternate arrangements of one unit .  

Claim 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenley et al. (US 6,044,691) in view of Skalak et al. (US 6,607,495) as applied to claims above, and further in view of Kamen et al. (US 2009/0101549 in IDS for parent application).
Regarding claim 8, modified Kenley teaches the use of a manifold (100) (C2/L50-63).  The manifold is located in the upper control unit (Fig. 3).  Kenley fails to teach the controller unit volume having a guard for the manifold.  Kamen discloses a dialysis control unit (51) that houses a hook (532) ([0006]) and a pump cassette ([0110]).  Similar to a manifold described in Kenley, a pump cassette is an assembly that controls and directs fluid flow ([0110]).  The pumping cassette has an attachment that is a container support device or guard (Kamen [0110] referencing Demers 2008/0208103 [0006]).  Kenley teaches a plurality of components and tubes being that have to be properly configured to run the dialysis machine (Fig. 3).  By having a cassette similar to Kamen, the assembly of the machine would be simplified meaning less chance of human error in during the assembly and preparation process.  For these reasons, it would have been obvious to combine the pump cassette taught in Kamen with the control unit taught in modified Kenley.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777